Citation Nr: 1044121	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the Veteran met the basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2005.  

2.  Whether countable income for the year 2006 was properly 
calculated for purposes of determining VA disability pension 
benefits.  

3.  Whether the Veteran met the basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2007.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and J.P.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to March 
1956.  The appellant is his wife and fiduciary.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
April 2007 and February 2008 decisions by the RO.  In an April 
2007 decision, the RO denied entitlement to disability pension 
benefits effective January 1, 2005 on the basis that the 
Veteran's annual income for 2005 was excessive for purposes of 
receipt of monthly pension benefits.  The appellant filed a 
notice of disagreement (NOD) later that month.  

In a February 2008 decision, the RO granted pension benefits from 
February 1, 2006 through January 31, 2007, but denied entitlement 
to disability pension benefits effective February 1, 2007, on the 
basis that the Veteran's annual income for 2007 was excessive for 
purposes of receipt of monthly pension benefits.  The appellant 
filed a NOD in March 2008.  

In July 2008, the RO issued a statement of the case (SOC) in 
response to the appellant's April 2007 and March 2008 NODs, and 
the appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2008.  

In August 2009, a Deputy Vice Chairman of the Board granted the 
appellant's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).

In August 2009, the Board remanded the appeal to the RO so that 
the appellant could be scheduled for a Board video-conference 
hearing in accordance with her request.  In June 2010, the 
appellant and her daughter (J.P.) testified during the requested 
Board hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, the 
appellant submitted additional evidence, along with a signed 
waiver of her right to have this evidence initially considered by 
the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  For 2005, the Veteran's annual countable income was excessive 
for receipt of disability pension benefits.

3.  For 2006, the Veteran's annual household income was $93,149, 
his unreimbursed medical expenses were $73,269, and his countable 
income was $19,800.19; his countable income was properly 
calculated for purposes of determining VA pension benefits.  

4.  For 2007, the Veteran's annual countable income was excessive 
for receipt of disability pension benefits.




CONCLUSIONS OF LAW

1.  As the Veteran does not meet the basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2005, the claim for pension benefits for that year is without 
legal merit.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2010).

2.  As the Veteran's countable income for 2006 was properly 
calculated, the claim is without legal merit.  38 U.S.C.A. §§ 
101, 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272 (2010).

3.  As the Veteran does not meet the basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2007, the claim for pension benefits for that year is without 
legal merit.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

In this case, the RO has clearly explained the bases of its April 
2007 and February 2008 decisions pertaining to the Veteran's VA 
pension benefits and has given the appellant and her 
representative full opportunity to provide information and 
argument pertinent to these matters.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and assist 
owed the appellant.  As will be explained below, the claims lack 
legal merit.  As the law, and not the facts, is dispositive of 
the claims, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  See also Manning v. Principi, 16 Vet. App. 534, 542- 543 
(2002) (the provisions of the VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts are dispositive in a matter).

II.  Analysis

A veteran who meets the wartime service requirements will be paid 
the maximum rate of pension, reduced by the amount of his 
countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.23, 3.273.

Payments of any kind from any source (for example, life insurance 
proceeds) shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  Certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be excluded 
from countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272(g).  

Basic entitlement to such pension exists if, among other things, 
the Veteran's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as if published in VA regulations.  38 C.F.R. § 
3.21.

The Veteran is married and requires aid and attendance of another 
person for his daily needs.  Effective December 1, 2004, the MAPR 
for a permanently and totally disabled Veteran in need of aid and 
attendance with one dependent was $20,099.  See M21-1, part I, 
Appendix B.  Effective December 1, 2005, the MAPR for such a 
veteran was $20,924 and effective December 1, 2006, the MAPR was 
$21,615.

Considering the above-noted legal authority in light of the 
record, the Board finds that the Veteran did not meet the basic 
income eligibility requirements for entitlement to VA disability 
pension benefits for 2005 and 2007, and that the countable income 
for 2006 was properly calculated for the purposes of determining 
VA disability pension benefits for that year.

In this case, the appellant asserts that the RO incorrectly 
calculated the Veteran's countable income for 2005, 2006, and 
2007.  For each of these years, the Veteran received annuities 
from Nationwide Life Insurance Company, and the appellant argues 
that the RO should only count the taxable annuity payments as 
income rather than the gross amounts.  The appellant also argues 
that an additional $18,300 in nursing home expenses was owed in 
2007, but that this amount was not included in the Veteran's 
unreimbursed medical expenses for that year.

As explained by the RO in letters to the appellant and in the 
July 2008 SOC, the governing law and regulations clearly provide 
that all income of any kind from any source shall be counted as 
income during the 12-month annualization period in which received 
unless such income is specifically excluded.  The specific 
exclusions from countable income found at 38 U.S.C.A. § 
1503(a)(1-10) and 38 C.F.R. § 3.272(a)-(u) contain no provision 
for excluding that portion of an annuity payment which is not 
considered taxable by the Internal Revenue Service (IRS).  The 
law is clear, all income paid must be counted unless specifically 
excluded and there simply is no statutory or regulatory exclusion 
in this case.  The Board is without authority to make exception 
to the clearly governing law and regulations regarding countable 
and excludable income for payment of VA pension benefits. 
 
In this regard, it is noteworthy that 38 C.F.R. § 3.262, 
Evaluation of Income provides that all income will be included 
for consideration and that salary is not determined by 'take 
home' pay, but includes deductions made under a retirement act or 
plan and amounts withheld for income taxes.  While this 
regulatory section is not strictly applicable to the issue 
presented in this case of whether gross annuity payments are 
countable income, it is instructive that for certain purposes, 
when evaluating income, income from salary includes consideration 
of gross salary without any exclusion for amounts considered not 
taxable by virtue of income tax laws. 

As an initial matter, the Board notes that the Veteran, in fact, 
received pension benefits from January 2005 through January 2007.  
In February 2007, the RO stopped payment retroactively from 
January 1, 2005, because it had not received an itemized list of 
unreimbursed medical expenses for 2005.  This resulted in an 
overpayment of benefits, which was later waived by the RO.  Once 
the RO received the requisite financial information, it 
retroactively awarded benefits from February 1, 2006 through 
January 31, 2007, but withheld actual payment of benefits since 
the Veteran had already received benefits for this time period.  
As noted above, however, the appellant in this case only disputes 
the RO's calculation of the Veteran's countable income for 2005, 
2006, and 2007.  Hence, these are the only issues before the 
Board.  

For 2005, the RO determined that the Veteran's household income 
was $101,294.  Based on the information the appellant provided, 
the Veteran's household income for 2005 included:  Social 
Security Administration (SSA) benefits in the amount of 
$13,190.40 for himself and $6,398.40 for his spouse; pension 
benefits in the amount of $7,752; annuity payments in the amount 
of $50,640, $13,500, $1,500, and $8257.61; and interest income in 
the amount of $15.78 and $42.54.  Hence, the Veteran's total 
household income for 2005 was $101,296.73.  The RO determined 
that the Veteran's unreimbursed medical expenses for 2005 totaled 
$68,931, and this figure is not disputed by the appellant.  The 
appellant has also not reported any other exclusions to the 
Veteran's household income for 2005.  Hence, the Veteran's 
countable income for pension purposes for 2005 is $32,365.73 
($101,296.73 - $68,931) and exceeds the applicable MAPR of 
$20,099.

For 2006, the RO determined that the Veteran's household income 
for was $93,149.  Based on the information the appellant 
provided, the Veteran's household income for 2006 included:  SSA 
benefits in the amount of $13,734 for himself and $6,666 for his 
spouse; pension benefits in the amount of $7,752; annuity 
payments in the amount of $52,465, $8,500 and $4,000; and 
interest income in the amount of $12.05 and $20.14.  Hence, the 
Veteran's total household income for 2006 was $93,149.19.  The RO 
determined that the Veteran's unreimbursed medical expenses for 
2006 totaled $73,269, and this figure is not disputed by the 
appellant.  The appellant has also not reported any other 
exclusions to the Veteran's household income for 2006.  Hence, 
the Veteran's countable income for pension purposes for 2006 is 
$19,880.19 ($93,149.19 - $73,269), which is less than the 
applicable MAPR of $20,924 and the same amount calculated by the 
RO in determining the Veteran's VA disability pension benefits 
for 2006.  The Board finds that the RO properly calculated the 
Veteran's countable income for 2006 for the purposes of 
determining VA disability pension benefits.

For 2007, the RO determined that the Veteran's household income 
was $91,727.  Based on the information the appellant provided, 
the Veteran's household income for 2007 included:  SSA benefits 
in the amount of $14,190 for himself and $6,882 for his spouse; 
pension benefits in the amount of $7,752; annuity payments in the 
amount of $54,290, $3,100 and $5,500; and interest income in the 
amount of $13.63.  Hence, the Veteran's total household income 
for 2006 was $91,727, which is the same amount calculated by the 
RO.  

The RO also determined that the Veteran's unreimbursed medical 
expenses for 2007 were $53,684.  Although the appellant does not 
dispute that the Veteran had $53,684 in unreimbursed medical 
expenses in 2007, she argues that an additional $18,300 was also 
owed to the nursing home in 2007.  The Board notes that she has 
not provided proof of payment for these additional expenses.  
During the Board hearing, however, her representative indicated 
that these expenses were paid in 2008.  As noted above, certain 
unreimbursed medical expenses will be excluded, but only those 
that have been paid within the 12-month annualization period 
regardless of when the indebtedness was incurred.  38 C.F.R. § 
3.272(g).  In this case, although the $18,300 debt to the nursing 
home may have been incurred in 2007, these expenses were not paid 
until 2008.  Hence, while the Veteran may include them in his 
unreimbursed medical expenses for 2008, they are not included in 
those expenses incurred in 2007.  

Other than the unreimbursed medical expenses noted above, the 
appellant has not reported any other exclusions to the Veteran's 
household income for 2007.  Hence, the Veteran's countable income 
for pension purposes for 2007 is $38,043.63 ($91,727.63 - 
$53,684) and exceeds the applicable MAPR of $21,615.

The legal authority governing income limitations and computation 
of income for receipt of VA pension benefits is clear and 
specific, and the Board is bound by such authority.  Under the 
circumstances of this case, the Board has no alternative but to 
find that the Veteran's countable income was properly calculated 
in 2005, 2006, and 2007, and that he does not meet the basic 
income requirements for entitlement to VA disability pension 
benefits for 2005 and 2007.  See 38 U.S.C.A. § 1521(a), (b); 38 
C.F.R. § 3.3(a)(3).  Accordingly, the claims must be denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).
  

ORDER

As the Veteran does not meet basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2005, the appeal is denied.

As the Veteran's countable income for 2006 was properly 
calculated, the appeal is denied.

As the Veteran does not meet basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2007, the appeal is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


